Citation Nr: 9900098	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-23 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total rating based on individual 
unemployability from April 1983 to September 1994.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to April 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to a total rating based on 
individual unemployability from April 1983 to September 1994.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that the RO committed error in denying 
his claim a total rating based on individual unemployability 
from April 1983 to September 1994.  Specifically, he 
contended in his May 1997 claim that a January 21, 1985, 
rating decision which reduced a schedular disability rating 
from 100 percent to 70 percent for his service-connected 
mental disorder was the product of clear and unmistakable 
error because [section] 3.105(e) [was] not applied in 
making the reduction and because [e]ven with the reduction, 
individual unemployability had not changed.  He further 
stated, 

I met the Schedular Requirement for 
[individual unemployability].  The 
over-all condition which met the 
[individual unemployability] requirements 
in 1979 had not changed.

I contend that [individual 
unemployability] should have been granted 
from that time.

As noted, [i]ndividual [u]nemployability 
was not considered and I was not advised 
to request [individual unemployability].

In his July 1997 VA Form 9 substantive appeal, the veteran 
contended that, prior to the January 1985 rating decision 
which reduced his rating based on the findings of a VA 
examiner in November 1984, VA had determined that no routine 
future examinations were to be scheduled in this case.  In 
addition, he stated,

Mentally and physically I was not capable 
of protesting and/or requesting 
[i]ndividual [u]nemployability [s]tatus.  
VA had a duty to assist, e[s]pecially 
because of their (sic) error in requiring 
an exam when none should have been 
scheduled.

In an August 1998 brief in support of the veterans claim, 
the veterans representative has contended on his behalf that 
the RO should have considered correspondence received from 
the veterans Congressman in December 1986 as an informal 
claim under section 3.155(a) of VA regulations for a total 
rating based on individual unemployability.  Moreover, the 
veterans representative contended that the RO, in its May 
1997 rating decision, did not address the argument that an 
earlier effective date for a total rating based on individual 
unemployability is warranted in this case based on clear and 
unmistakable error in the January 1985 rating decision and 
that remand is required for the RO to address this argument 
in favor of the claim in the first instance before the Board 
may review it on appeal.

The Board construes from the statements noted above that the 
veterans claim in this case includes the following 
arguments:

(1)  That the January 1985 rating decision that reduced the 
100 percent rating for a service-connected mental disorder to 
70 percent was the product of clear and unmistakable error 
under section 3.105(a) because the RO based its determination 
on the findings of a November 1984 VA examination report and, 
prior to the January 1985 rating decision, VA had determined 
that the veterans total rating was permanent and that no 
routine future examinations were needed to be scheduled.  See 
38 C.F.R. §§ 3.327, 3.340(b) (1998); see 38 U.S.C.A. § 1502 
(West 1991).

(2)  That the January 1985 rating decision that reduced the 
100 percent rating for a service-connected mental disorder to 
70 percent was the product of clear and unmistakable error 
under section 3.105(a) because, even if a reduction in the 
schedular rating was warranted, the RO should have 
automatically considered at that time whether a total rating 
based on individual unemployability was warranted because the 
veterans 70 percent rating still met the percentage 
requirements under section 4.16(a).  (Concerning this, the 
Board observes that former section 4.16(c) of VA regulations, 
which was removed in 1996, was not added to the regulations 
until 1989, and therefore is not relevant to the claim of 
clear and unmistakable error in the January 1985 rating 
decision.  Compare 38 C.F.R. § 4.16(c) (1989) with 38 C.F.R. 
§ 4.16(c) (1997)).  The Board notes that the RO, although not 
using the terms clear and unmistakable error in its May 
1997 rating decision, did address this argument in its 
decision but it did not provide notice to the veteran of the 
provisions of section 4.16(a) in the July 1997 statement of 
the case.

(3)  That, even if the reduction of the schedular rating from 
100 percent to 70 percent without consideration by the RO in 
January 1985 of whether a total rating based on individual 
unemployability was warranted was not clear and unmistakable 
error under 3.105(a), an earlier effective date for a total 
rating based on individual unemployability is warranted in 
this case because correspondence received by the RO in 
December 1986 constituted an informal claim for a total 
rating based on individual unemployability under 3.155(a) and 
the date of receipt of that claim should be the effective 
date for a total rating based on individual unemployability.

(4)  That this case must be remanded because the RO did not 
address the clear and unmistakable error argument in 
adjudicating the claim in the first instance in its May 1997 
rating decision.

Finally, the Board notes that, while this case was pending at 
the Board, the Board received from the veteran -- in May and 
November 1998 -- additional lay and other statements and 
letters, some but not all of which were duplicative of 
evidence already in the claims file.  To the extent that 
these statements may be construed as pertinent evidence 
to the claim on appeal under section 20.1304, the Board notes 
that the veteran did not also submit a waiver pursuant to 
that section to enable the Board to review this information 
in the first instance.  Without such a waiver, the Board, in 
most instances, is required to remand the case to the RO to 
ensure the veterans due process rights.

To ensure full compliance with due process requirements, the 
Board agrees that this case must be REMANDED to the RO for 
the following development:

1.  The RO must readjudicate the 
veterans claim in a rating decision 
which addresses the veterans arguments, 
as summarized by the Board above under 
Numbers (1) through (3), pertaining to 
clear and unmistakable error in the 
January 1985 rating decision which 
reduced the schedular rating for the 
service-connected mental disorder from 
100 to 70 percent and pertaining to 
receipt of an informal claim for a total 
rating based on individual 
unemployability in December 1986.  In 
readjudicating the claim, the RO must 
consider all relevant evidence, including 
pertinent evidence, if any, submitted to 
the Board in May and November 1998.

2.  Any additional arguments or 
contentions relevant to the claim for 
entitlement to a total rating based on 
individual unemployability from April 
1983 to September 1994 made by the 
veteran or his representative on remand 
should be considered and addressed by the 
RO in its decision.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

The veteran and his representative are 
also reminded that a decision on an 
appeal of this claim to the Board is not 
likely to be rendered if additional 
pertinent evidence is submitted to 
the Board after the RO has rendered its 
decision if the veteran does not also 
submit a waiver of his right to have the 
RO review that evidence in the first 
instance pursuant to section 20.1304(c) 
of VA regulations.  Submission of 
additional evidence without a waiver is 
likely to result in the case being 
remanded again to the RO.  To avoid such 
delay, the Board reminds the veteran and 
his representative of the provisions of 
section 20.1304(c) requiring a waiver in 
order for the Board to review such 
evidence in the first instance.

3.  Should the outcome of the claim 
remain unfavorable, the RO must provide 
the veteran a supplemental statement of 
the case which gives him notice of the VA 
regulations relevant to his claim and to 
his arguments in support of his claim 
including 38 C.F.R. §§ 3.105(a), (e), 
3.155(a), 3.327, 3.340, and 4.16(a).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
